Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-9, and 11-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sprigg (US 2013/0217333 A1).
Regarding claims 1, 7, 13, and 20, Sprigg discloses a computer-implemented method, comprising:
receiving, during a time period [0005 packets (“broadcast messages”) may be received by physically proximate proximity broadcast receivers (PBR), which may be dedicated receivers, smartphones configured with a PBR application, tablet computers configured with a PBR application, and stationary receivers, to name just a few examples.; 0055, 0091 transceiver…smartphone … a device configured to operate as an identity transceiver may be configured to perform any or all of the same operations and thus may be interchangeable with references to either a wireless identity transmitter or a proximity broadcast receiver.], an acoustic signal [0084 …alternatively emit audible or inaudible (i.e., infrasonic or ultrasonic) sound signals from a speaker (e.g., a piezoelectric speaker). Sound signals may be received by a microphone of the proximity broadcast receivers, and may include a variety of sounds, such as beeps, voices, noise, clicks, ultrasounds, tones, and musical notes.] by a mobile device [abstract … [w]hen within proximity, a proximity broadcast receiver, such as a mobile device carried by a user, may receive…] in a real-time location system in an environment [0110 map of the search area and that may be maintained in near-real time so, that as relevant sighting messages are received, reported location information is displayed on the map.], the acoustic signal having been transmitted by an acoustic transmitting device located in the environment [0084 Wireless identity transmitters may also or alternatively emit audible or inaudible (i.e., infrasonic or ultrasonic) sound signals from a speaker (e.g., a piezoelectric speaker). Sound signals may be received by a microphone of the proximity broadcast receivers];
detecting, by the mobile device, an identifier from the received acoustic signal [claim 76 determining whether the proximity information related to the wireless identity transmitter is received based on the rolling identifier within the received sighting message], wherein the detected identifier is a member of a rotating set of identifiers provided by the real-time location system [0032 wireless identity transmitter and a central server for transmitting and processing rolling identifiers using a pseudo-random function.; 0110 proximity broadcast receivers…map of the search area…may be maintained in near-real time], wherein the identifier is provided to the acoustic transmitting device by the real-time location system for transmission by the acoustic transmitting device during a first time period of validity [0141 explains that time period is monitored by counter and may expire based on a predetermined maximum (or minimum) value; 0143 describes continuing to listen to incoming messages (or not) based on time period expiring], and wherein the first time falls within the first time period of validity [109 handshaking or pairing during active search mode…terminate the communication link as soon as the device ID is received for protection against pairing with unauthorized devices; 0115 command segments…may be passed along to other network device…vary over time…pairings];
determining a location of the mobile device based on the detected identifier and the time period [0058 Thus, a proximity broadcast receiver's own location may provide an approximate location for the wireless identity transmitter at the time of receipt of a broadcast message.; 0228 Each proximity broadcast receiver's own location and estimated distance from the wireless identity transmitter 110 may be used to triangulate the approximate location of the wireless identity transmitter 110.; 0426 If the proximity broadcast receiver is not mobile, it may not include a GPS receiver 3414 in some embodiments since the location may be known and constant.].
receiving, at a second time [0136 clock synchronization may be used to disambiguate wireless identity transmitter identities and/or be used as a decryption key for obfuscated or encoded messages.], a second acoustic signal by a second mobile device in the real-time location system in the environment [0005 smartphones – mobile or stationary receivers], the second acoustic signal having been transmitted by a second acoustic transmitting device located in the environment [fig. 2 shows #110 wireless identity transmitter which are indicated as plural in [0097], as in multiple transmitters];
detecting, by the second mobile device, the identifier from the received second acoustic signal [0114 The wireless identity transmitters may have a different type segment based on the intended purpose (e.g., one code for child safety devices, a second code for dog collars, etc.). Type segments may be static and set by manufacturers, while the remaining portion of the identifier may be unique to each device, and may roll as described below.], wherein the identifier is provide to the second acoustic transmitting device by the real-time location system for transmission by the second acoustic transmitting device during a second time period of validity, wherein the second time period of validity and the first time period of validity do not overlap, and wherein the second time falls within the second time period of validity [0109 handshaking or pairing; 0143 time period for receiving messages may be based on counter…may continue to listen…may repeat the process; 0095 pairing procedures…transceivers…transmitters…receivers; 0115 command segments…may be passed along to other network device…vary over time…pairings]; and
determining a location of the second mobile device based on the detected identifier [0354 sighting messages are recorded with target identifiers], the second time period [0098 tracking or otherwise monitoring movements of the wireless identity transmitter 110.; 0381 search conditions define how and when the search may be active…defining that search to be active only for a certain period of time], a location of the second acoustic transmitting device [0228 Each proximity broadcast receiver's own location and estimated distance from the wireless identity transmitter 110 may be used to triangulate the approximate location of the wireless identity transmitter 110.] and the second time period of validity [0109 listen for and only complete communication handshaking or pairing with a device that broadcasts the target device ID, and ignore other pairing attempts].
(alternative claim 7 - provide a first time period of validity for association of a first acoustic transmitting device with one identifier of the rotating set, and provide a second time period of validity for association of a second acoustic transmitting device with the one identifier of the rotating set, wherein the first time period of validity and the second time period of validity are different [0095 advertising or pairing procedures; 0109 proximity broadcast receivers 138, 142 may be considered activated for a search and may or pairing attempts with an identifier look for the identifiers included in the activation message (i.e., target device IDs). … further protecting against pairing with unauthorized devices in the active search mode.])
(alternative claim 13 – first and second modulated acoustic signal [0085 a wireless identity transmitter may broadcast particular sequences of modulating visible or sound signals, such as strings of differing musical notes, changing images, or flashing lights that a proximity broadcast receiver may receive and convert into data that includes an identity of the wireless identity transmitter])
(alternative claim 20 - the identifier having an association with an acoustic transmitting device for a time period of validity and the identifier having no association with the acoustic transmitting device outside the time period of validity [0095 pairing; 0125 when a battery is replaced or inserted for the first time, the wireless identity transmitter may accept incoming Bluetooth® packets for a predefined period of time, such as sixty seconds. Alternatively, the wireless identity transmitter may receive incoming messages as part of power-cycling (e.g., receive for the sixty seconds after a reboot of the wireless identity transmitter).])
Regarding claims 2, 8, and 14, Sprigg also discloses the method of claim 1, wherein the acoustic signal is an ultrasonic signal [0084 Wireless identity transmitters may also or alternatively emit audible or inaudible (i.e., infrasonic or ultrasonic) sound signals from a speaker (e.g., a piezoelectric speaker). Sound signals may be received by a microphone].
Regarding claims 3 and 15, Sprigg also discloses the method of claim 1, wherein the determining the location of the mobile device is further based on the detected identifier, the time period [0223 In some cases, such as if the wireless identity transmitter is assumed or determined to be stationary, received sighting messages may be matched for purposes of refining the position despite the messages being received at different times. The acceptable time range for matching may be adjustable. Alternately, if the wireless identity transmitter is using a rolling identifier that shifts with each broadcast message, the central server may match received sighting messages based on the rolling identifier rather than on timestamps.] and an RF access point to which the mobile device is communicatively coupled [0083 In such embodiments, wireless identity transmitters may utilize WiFi transmissions to broadcast identification information similar to WiFi access point broadcasts advertisements. For example, a wireless identity transmitter including a WiFi radio may be configured to transmit broadcast messages via WiFi transmissions with low power so that the reception range is limited].
Regarding claims 5, 12, and 17-18, Sprigg also discloses the method of claim 1, wherein determining a device location of the mobile device comprises: comparing the detected identifier with pre-determined identifiers that are valid for the first time period of validity [0006 The central server may maintain a database of relayed information that may represent historical and/or actively updated information for the wireless identity transmitter, such as proximities to proximity broadcast receivers and/or predefined areas over a period. The central server may use the identification code within the relayed messages to identify the wireless identity transmitter, and thus the user associated with the device.; 0265-0276 In determination block 2114, the wireless identity transmitter may determine whether a predefined nonce or counter time period has expired.], the pre-determined identifiers being stored within a predefined table [0187 If there are initialization indicators within payloads, the central server may expedite comparisons between received payloads and stored payloads by avoiding comparisons to payloads corresponding to already registered (or recognized) wireless identity transmitters within a central server lookup data table.], and wherein an identifier of the pre-determined identifiers that matches the detected identifier is associated with the acoustic transmitting device [0367 If the central server determines that the preset duration since the search was initiated or a last location report was received has expired (i.e., determination block 2914=Yes), the central server may identify new sectors to search for the target wireless identity transmitter in block 2916, and a new alert within the new sectors may be transmitted or otherwise made available to proximity broadcast receivers in block 2906.].
Regarding claims 6 and 19, Sprigg also discloses the method of claim 1, further comprising: transmitting, by the mobile device, the detected identifier of the acoustic transmitting device, via a wireless local area network to a central server in the real-time location system [abstract A wireless identity transmitter may periodically transmit wireless broadcast messages that include obscured identifiers. When within proximity, a proximity broadcast receiver, such as a mobile device carried by a user, may receive and relay the broadcast messages to a server which may process the included information.].
Regarding claim 9, Sprigg also discloses the method of claim 7, wherein each respective time period of validity for each identifier is within a range of 3 seconds and 300 seconds [0075 As the wireless identity transmitter functions, the nonce or counter may increase periodically (e.g., increment by one every several seconds/minutes/hours). If the wireless identity transmitter encounters inconsistent power (e.g., the battery is taken out or replaced), the nonce or counter may reset. Using such a nonce or counter, a wireless identity transmitter may be configured to periodically broadcast messages with encrypted payloads that include changing and encrypted device identification. In an embodiment, an encrypted payload may contain a concatenation of the device's unique identifier (i.e., the deviceID) and a current nonce or counter value for that wireless identity transmitter.].
Regarding claims 11 and 16, Sprigg also discloses the method of claim 7, wherein determining the rotating set of identifiers comprises: generating the rotating set of identifiers using a pseudo-random number generator and a seed value [0185 In general, the broadcast message may include a payload that includes data generated by performing a pseudo-random function. For example, the wireless identity transmitter may perform a pseudo-random function to generate encoded data based on input values of the wireless identity transmitter's device ID, a nonce or counter value, and a secret key, seed, or other value known only to the wireless identity transmitter and the central server.].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprigg (US 2013/0217333 A1), and further in view of  Hunter (US 2013/0282438 A1).
Regarding claims 4 and 10, Sprigg does not explicitly teach … and yet Hunter teaches the method of claim 1, wherein the environment is a hospital [0345 In another exemplary scenario, the proximity broadcast receiver 142 and mobile device 2550 may be used within a hospital. In such an implementation, the system may function as a virtual medical alert bracelet by causing the central server 120 to transmit medical information of the user 2504 for use by the mobile device 2550 accessed by emergency room staff (e.g., nurses, doctors, EMTs, etc.).; 0242The algorithm may be software instructions, routines, algorithms, circuitry, or modules that are utilized by the central server to calculate codes that are expected to align with rolling identifiers generated and broadcast by the wireless identity transmitter over a period. In various embodiments, the central server may compare the received identifier with the next several codes in case some identifiers were missed. If the received identifier matches any codes generated or expected by the central server, in block 1906 the central server may associate the matching identifier and any associated data with a serial code corresponding to the wireless identity transmitter. This way, if the central server later receives a user request with the wireless identity transmitter's serial code, such as a request from a parent to locate the wireless identity transmitter carried by a child, then the central server can find all the prior matches and any associated data without having to search for every previous rolling identifier.].
It would have been obvious to combine the acoustic proximity detection with rolling code identifier as taught by Sprigg, with the hospital application as taught by Hunter so that location of hospital personnel and equipment may be tracked.

Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive. Regarding pgs. 12-13 of remarks, the amended claims recite exchanging identifiers with multiple devices during different time periods of validity. This type of procedure is commonly known as pairing or a handshaking procedure in the prior art [see Spriggs 0141-0143 as applied above]. Spriggs uses nearly identical language to the instant claims when describe that a listening time period may expire [Spriggs 0140] and that receivers may be considered legitimate once they are validated [Spriggs 0196]. Pairing would often need to be performed in environments where devices associated with different users may overlap and interference between the two users is undesired (for example for privacy or signal integrity reasons).
Furthermore, while the instant specification gives more details regarding setting the time period based on a maximum acoustic range [instant 0027], this is often implemented in the prior art as a timeout. In any case this limitation is unclaimed.
Finally, it is also known that multiple devices should be paired so that they may cooperate to allow for triangulation to occur. In other words, two devices allow for a distance ranging, while three or more devices are required for 2D/3D coordinate positioning [see Spriggs 0230 which discusses triangulation]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN D ARMSTRONG/Patent Examiner, Art Unit 3645                                                                                                                                                                                                        /ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645